UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22499 The Cushing Renaissance Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. The Cushing® Renaissance Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Common Stock- 60.2% (1) Shares Fair Value Chemicals - 11.8% (1) Netherlands - 5.3% (1) LyondellBasell Industries NV $ United States - 6.5% (1) The Dow Chemical Company E.I. du Pont de Nemours and Company Westlake Chemical Corporation (2) Engineering & Construction - 1.4% (1) United States - 1.4% (1) Jacobs Energy Group Inc. (3) Quanta Services, Inc. (3) Exploration & Production - 3.1% (1) United States - 3.1% (1) Devon Energy Corporation EOG Resources, Inc. Occidental Petroleum Corporation RSP Permian, Inc. (3) Industrials - 8.6% (1) United States - 8.6% (1) Flowserve Corporation Fluor Corporation (2) MRC Global Inc. (3) Trinity Industrials, Inc. (2) United Rentals, Inc. (2)(3) Integrated Oil - 1.6% (1) Netherlands - 1.6% (1) Royal Dutch Shell PLC (2) Machinery - 0.8% (1) United States - 0.8% (1) Wabtec Corporation Manufacturing - 1.8% (1) United States - 1.8% (1) Dresser-Rand Group Inc. (3) Greenbrier Companies, Inc. Oil and Gas Services - 6.2% (1) Bermuda - 3.0% (1) Seadrill Limited (2) Switzerland - 2.9% (1) Transocean Ltd. (2) United States - 0.3% (1) Patterson-UTI Energy Inc. Refining - 8.7% (1) United States - 8.7% (1) HollyFrontier Corporation Marathon Petroleum Corporation Phillips 66 (2) Tesoro Corporation Western Refining Inc. (2) Transportation - 11.6% (1) Bermuda - 3.3% (1) GasLog Ltd. (2) Golar LNG Limited Canada - 0.7% (1) Canadian Pacific Railway Limited Republic of the Marshall Islands - 3.8% (1) Ardmore Shipping Corporation Dorian LPG Ltd. (3) Navigator Holdings Ltd. (2)(3) Teekay Corporation United States - 3.8% (1) Genesee & Wyoming Inc. (3) Kirby Corporation (2)(3) Quality Distribution Inc. (3) Swift Trasportation Company (3) Utilities - 4.6% (1) United States - 4.6% (1) Duke Energy Corporation PG&E Corporation PPL Corporation The Southern Company (2) Total Common Stock (Cost $85,936,877) $ Master Limited Partnerships and Related Companies- 31.2% (1) Crude Oil & Refined Products Products - 9.1% (1) United States - 9.1% (1) Delek Logistics Partners, L.P. $ Phillips 66 Partners, L.P. (2) Tesoro Logistics, L.P. (2) World Point Terminals, L.P. Natural Gas Gatherers & Processors - 1.4% (1) United States - 1.4% (1) QEP Midstream Partners, L.P. (2) Other - 3.4% (1) Republic of the Marshall Islands - 1.4% (1) Seadrill Partners LLC (2) United States - 2.0% (1) Calumet Specialty Products Partners, L.P. OCI Partners, L.P. Shipping - 13.1% (1) Marshall Islands - 9.3% (1) Capital Product Partners, L.P. GasLog Partners, L.P. (2) Knot Offshore Partners, L.P. Navios Maritime Partners, L.P. (2) Teekay LNG Partners, L.P. (2) Teekay Offshore Partners, L.P. United States - 3.8% (1) Cheniere Energy Partners, L.P. Upstream - 4.2% (1) United States - 4.2% (1) Legacy Reserves, L.P. (2) Memorial Production Partners, L.P. QR Energy, L.P. (2) Total Master Limited Partnerships and Related Companies (Cost $41,220,813) $ Principal Senior Notes - 21.8% (1) Amount Engineering & Construction - 2.7% (1) United States - 2.7% (1) Zachry Holdings, Inc., 7.500%, due 02/01/2020 (4) $ Exploration and Production - 12.9% (1) Canada - 2.0% (1) MEG Energy Corp., 6.375%, due 01/30/2023 (4) United States - 10.9% (1) Barrett Bill Corp., 7.000%, due 10/15/2022 Comstock Resources, Inc., 7.750%, due 04/01/2019 Denbury Resources, Inc., 4.625%, due 07/15/2023 Penn Virginia Corporation, 8.500%, due 05/01/2020 Resolute Energy Corp., 8.500%, due 05/01/2020 Sanchez Energy Corp., 6.125%, due 01/15/2023 (4) Metals & Mining - 0.4% (1) United States - 0.4% (1) Cliffs Natural Resources Inc., 6.250%, due 10/01/2040 Oil & Gas Services - 3.3% (1) United States - 3.3% (1) Key Energy Services, 6.750%, due 03/01/2021 Northern Oil & Gas, Inc., 8.000%, due 06/01/2020 Pipeline - 0.5% (1) United States - 0.5% (1) Sabine Pass Liquefaction, LLC, 5.750%, due 05/15/2024 (4) Refining - 2.0% (1) United States - 2.0% (1) Western Refining Inc., 6.250%, due 04/01/2021 Total Senior Notes (Cost $42,173,461) $ Short-Term Investments - Investment Companies - 0.3% (1) Shares United States - 0.3% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (5) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (5) Fidelity Money Market Protfolio - Institutional Class, 0.05% (5) First American Government Obligations Fund - Class Z, 0.01% (5) Invesco STIC Prime Portfolio, 0.01% (5) Total Short-Term Investments (Cost $609,685) $ Total Investments - 113.5% (1) (Cost $169,940,836) $ Liabilities in Excess of Other Assets - (13.5)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ SCHEDULE OF WRITTEN CALL OPTIONS Options - (0.0)%(1) United States - (0.0)% (1) Contracts Transocean Ltd. Call Option Expiration: September 2014, Exercise Price: $40.00 ) $ ) Total Written Call Options - (0.0)%(1)(Premiums $50,943) $ ) Calculated as a percentage of net assets applicable to common stockholders. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended August 31, 2014.As such, it is classified as a non-income producing security as of August 31, 2014. Restricted security under Rule 144A under the Securities Act of 1933, as amended. Rate reported is the current yield as of August 31, 2014. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Cost of investments$ 170,022,543 Gross unrealized appreciation58,147,490 Gross unrealized depreciation (3,245,785) Net unrealized appreciation$54,901,705 * The above table only reflects tax adjustments through November 30, 2013.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing Renaissance Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2014 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $- $- Master Limited Partnerships and Related Companies (a) - - Total Equity Securities - - Notes Senior Notes(a) - - Total Notes - - Other Short Term Investment - - Total Other - - Total Assets $- Liabilities Written Call Options $- $- Total Liabilities $- $- Total $- (a) All other industry classifications are identified in the Schedule of Investments.The Fund did not hold Level 3 investments at any time during the period ended August 31, 2014. Transfers into and out of each level are measured at fair value at the end of the fiscal period.There were no transfers between any levels during the period ended August 31, 2014. Derivative Financial Instruments The Fund provides disclosure regarding derivatives and hedging activity to allow investors to understand how and why the Fund uses derivatives, how derivatives are accounted for, and how derivative instruments affect the Fund’s results of operations and financial position. The Fund occasionally purchases and sells (“writes”) put and call equity options as a source of potential protection against a broad market decline. A purchaser of a put option has the right, but not the obligation, to sell the underlying instrument at an agreed upon price (“strike price”) to the option seller. A purchaser of a call option has the right, but not the obligation, to purchase the underlying instrument at the strike price from the option seller. Options are settled for cash. Purchased Options — Premiums paid by the Fund for purchased options are included in the Statement of Assets and Liabilities as an investment. The option is adjusted daily to reflect the fair value of the option and any change in fair value is recorded as unrealized appreciation or depreciation of investments. If the option is allowed to expire, the Fund will lose the entire premium paid and record a realized loss for the premium amount. Premiums paid for purchased options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying investment transaction to determine the realized gain/loss or cost basis of the security. Written Options — Premiums received by the Fund for written options are included in the Statement of Assets and Liabilities. The amount of the liability is adjusted daily to reflect the fair value of the written option and any change in fair value is recorded as unrealized appreciation or depreciation of investments. Premiums received from written options that expire are treated as realized gains. The Fund records a realized gain or loss on written options based on whether the cost of the closing transaction exceeds the premium received. If a call option is exercised by the option buyer, the premium received by the Fund is added to the proceeds from the sale of the underlying security to the option buyer and compared to the cost of the closing transaction to determine whether there has been a realized gain or loss. If a put option is exercised by an option buyer, the premium received by the option seller reduces the cost basis of the purchased security. Written uncovered call options subject the Fund to unlimited risk of loss. Written covered call options limit the upside potential of a security above the strike price. Put options written subject the Fund to risk of loss if the value of the security declines below the exercise price minus the put premium. The Fund is not subject to credit risk on written options as the counterparty has already performed its obligation by paying the premium at the inception of the contract. The Fund has adopted the disclosure provisions of FASB Accounting Standard Codification 815, Derivatives and Hedging (“ASC 815”).ASC 815 requires enhanced disclosures about the Fund’s use of and accounting for derivative instruments and the effect of derivative instruments on the Fund’s results of operations and financial position.Tabular disclosure regarding derivative fair value and gain/loss by contract type (e.g., interest rate contracts, foreign exchange contracts, credit contracts, etc.) is required and derivatives accounted for as hedging instruments under ASC 815 must be disclosed separately from those that do not qualify for hedge accounting.Even though the Fund may use derivatives in an attempt to achieve an economic hedge, the Fund’s derivatives are not accounted for as hedging instruments under ASC 815 because investment companies account for their derivatives at fair value and record any changes in fair value in current period earnings. There were no transactions in purchased options during the period ended August 31, 2014. Transactions in written options contracts for the period ended August 31, 2014, are as follows: Contracts Premiums Outstanding at December 1, 2013 - $ - Options written Options covered ) ) Options exercised ) ) Options expired ) ) Outstanding at August 31, 2014 $ The average monthly fair value of written options during the period ended August 31, 2014 was $46,478. The effect of derivative instruments on the Statement of Operations for the period ended August 31, 2014. Amount of Realized Gain (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under ASC 815 Purchased Options Written Options Total Equity Contracts $- Amount of Unrealized Appreciation (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under ASC 815 Purchased Options Written Options Total Equity Contracts $- Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cushing Renaissance Fund By (Signature and Title) /s/ Daniel L. Spears Daniel L. Spears, President DateOctober 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ DanielL. Spears Daniel L. Spears, President Date October 28, 2014 By (Signature and Title) /s/ John H. Alban John H. Alban, Treasurer Date October 28, 2014
